IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOHNNY COLLINS,                    :   No. 89 MAP 2016
                                   :
                  Appellant        :
                                   :   Appeal from the Order of the
                                   :   Commonwealth Court dated,
           v.                      :   August 8, 2016 at No. 330 MD 2016.
                                   :
                                   :
COMMONWEALTH OF PENNSYLVANIA,      :
DEPARTMENT OF CORRECTIONS,         :
                                   :
                  Appellee         :


                               ORDER



PER CURIAM                                   DECIDED: March 28, 2017

     AND NOW, this 28th day of March, 2017, we AFFIRM the Order of the

Commonwealth Court.